Dismiss and Opinion Filed February 26, 2014




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-13-00250-CV

 ELIZABETH REBELES, HOLLINGSWORTH SAND & GRAVEL, LLC, AND KELLY
                    D. HOLLINGSWORTH, Appellants

                                                V.

                               B & R SYSTEMS, INC., Appellee

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-11-10674

                             MEMORANDUM OPINION
                Before Chief Justice Wright and Justices Lang-Miers and Brown
                               Opinion by Chief Justice Wright

       The appellate filing fee in this appeal has not been paid despite appellants being directed

three times to pay the fee, given more than ten days to do so, and cautioned that their appeal

could be dismissed for failure to comply. Appellants have also failed to file a brief, again despite

being directed to do so, given additional time to do so, and cautioned their appeal would be

dismissed.
        Because nothing in our records reflects appellants are excused by statute or rule from

paying the filing fee, they have failed to pay those fees, and have failed to file a brief, we dismiss

the appeal. See id. 38.8(a)(1), 42.3(b), (c).




130250F.P05                                            /Carolyn Wright/
                                                       CAROLYN WRIGHT
                                                       CHIEF JUSTICE




                                                 –2–
                                      S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

ELIZABETH REBELES,                               On Appeal from the 14th Judicial District
HOLLINGSWORTH SAND & GRAVEL,                     Court, Dallas County, Texas
LLC AND KELLY D.                                 Trial Court Cause No. DC-11-10674.
HOLLINGSWORTH, Appellants                        Opinion delivered by Chief Justice Wright.
                                                 Justices Lang-Miers and Brown
No. 05-13-00250-CV       V.                      participating.

B & R SYSTEMS, INC., Appellee

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.
       We ORDER that appellee B & R Systems, Inc. recover its costs, if any, of this appeal
from appellants Elizabeth Rebeles, Hollingsworth Sand & Gravel, LLC and Kelly D.
Hollingsworth.


Judgment entered February 26, 2014




                                                 /Carolyn Wright/
                                                 CAROLYN WRIGHT
                                                 CHIEF JUSTICE




                                           –3–